


Exhibit 10.1
FIRST AMENDMENT TO AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT




THIS FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT (this “Amendment”), is made and entered into as of December 12, 2014,
by and among Fox Factory Holding Corp., a Delaware corporation (“FFH”), Fox
Factory, Inc., a California Corporation (“FF”), and ST USA Holding Corp., a
Delaware corporation (“ST USA” and together with FFH and FF, each a “Borrower”
and, collectively, the “Borrowers”), the several banks and other financial
institutions from time to time party hereto (collectively, the “Lenders”) and
SUNTRUST BANK, in its capacity as Administrative Agent for the Lenders (the
“Administrative Agent”).


W I T N E S S E T H:


WHEREAS, the Borrowers, the Lenders and the Administrative Agent are parties to
a certain Amended and Restated Revolving Credit and Term Loan Agreement, dated
as of March 31, 2014 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement), pursuant to which the Lenders have made certain financial
accommodations available to the Borrowers;
WHEREAS, the Borrowers have requested, pursuant to Section 2.23 of the Credit
Agreement, that certain banks and financial institutions make an Incremental
Term Loan on the date hereof in an aggregate amount equal to $30,000,000;
WHEREAS, the Borrowers have requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and subject to the terms
and conditions hereof, the Lenders are willing to do so;
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrowers, the Lenders and the
Administrative Agent agree as follows:


1.Amendments.
(a) Section 1.1 of the Credit Agreement is hereby amended by inserting the
following definitions in the appropriate alphabetical order:
“First Amendment Acquisition” shall mean to the acquisition by RFE Holding (US)
Corp. and RFE Holding (Canada) Corp. of substantially all of the assets of
Easton Cycling (USA), Inc. and 1021039 B.C. Ltd. pursuant to the First Amendment
Acquisition Agreement.
“First Amendment Acquisition Agreement” shall mean that certain Asset Purchase
Agreement, dated as of December 5, 2014, by and among RFE Holding (Canada)
Corp., RFE Holding (US) Corp., 1021039 B.C. Ltd., and Easton Cycling (USA), Inc.
“First Amendment Acquisition Documents” shall mean, collectively, the First
Amendment Acquisition Agreement and each other document, instrument, certificate
and agreement executed and delivered in connection therewith.
“First Amendment Effective Date” shall mean December 12, 2014.
“First Amendment Incremental Term Loan” shall mean the Incremental Term Loan
made on the First Amendment Effective Date in the aggregate principal amount of
$30,000,000.
“First Amendment Perfection Certificate” shall mean that certain Perfection
Certificate dated as of the First Amendment Effective Date by RFE Holding (US)
Corp.




--------------------------------------------------------------------------------




(b) Section 1.1 of the Credit Agreement is hereby amended by replacing the
definitions of “Consolidated EBITDA”, “Maturity Date”, “Perfection Certificate”,
“Revolving Commitment Termination Date” and “Term Loan” with the following:
“Consolidated EBITDA” shall mean, for the Borrower Representative and its
Subsidiaries for any period, an amount equal to the sum of (i) Consolidated Net
Income for such period plus (ii) to the extent deducted in determining
Consolidated Net Income for such period, and without duplication, (A)
Consolidated Interest Expense, (B) tax expense (including based upon income,
profits, or capital, including franchise, federal, foreign, local, excise,
state, and similar taxes and including withholding taxes paid or accrued during
such period (including, without limitation, in respect of repatriated funds))
determined on a consolidated basis in accordance with GAAP, (C) depreciation and
amortization determined on a consolidated basis in accordance with GAAP, (D) to
the extent not included in Consolidated Net Income, any cash, dividend or
distribution received by any Borrower or any of their Subsidiaries with respect
to the equity interests of any Person that is not a subsidiary, (E) transaction
costs and expenses paid in cash in connection with the Borrowers’ initial public
offering in an aggregate amount not to exceed $7,500,000, (F) fees, costs and
expenses incurred in connection with this Agreement, provided that the aggregate
amount of such fees, costs, and expenses incurred prior to the Initial Closing
Date shall not exceed $1,000,000, (G) non-cash charges, including goodwill,
asset and other impairment charges, losses on early extinguishment of debt,
write-downs of deferred financing costs and unamortized loan origination costs,
(H) to the extent relating to any period prior to the Initial Closing Date, the
amount of management, monitoring, consulting and advisory fees, indemnities and
related expenses paid or accrued in such period to (or on behalf of) direct or
indirect equity holders of Borrowers (including any termination fees payable in
connection with the early termination of management and monitoring agreements),
(I) non-cash compensation expense (including deferred non-cash compensation
expense), stock option or restricted stock expense, and/or other non-cash
expenses or charges arising from the sale or issuance of stock options and/or
the granting of stock appreciation rights or similar arrangements (including any
repricing, amendment, modification, substitution, or change of any such stock
option, stock appreciation rights, or similar arrangements), (J) transaction
costs, fees, losses and expenses in connection with the sale of Capital Stock,
the incurrence of permitted indebtedness, permitted acquisitions, investments,
and dispositions after the Initial Closing Date, provided that the amount
attributable to this section (J) shall not exceed $5,000,000 in any four quarter
period, and (K) earn-out payments with respect to Permitted Acquisitions to the
extent such earn-out payments reduced Consolidated Net Income for the applicable
period. Notwithstanding the forgoing, for purposes of calculation of
Consolidated EBITDA for Easton Cycling Canada Inc., (a) Consolidated EBITDA for
the 12 month period ending on December 31, 2014 shall be deemed to be
Consolidated EBITDA for the six fiscal months ending on such date divided by
six, and multiplied by 12 and (b) Consolidated EBITDA for the 12 month period
ending on March 31, 2015 shall be deemed to be EBITDA for the nine fiscal months
ending on such date divided by nine, and multiplied by 12. For the avoidance of
doubt, for purposes of (a) calculating compliance with the financial covenants
set forth in Article VI and (b) the determination of Applicable Margin, to the
extent that during such period any Borrower or Subsidiary of a Borrower shall
have consummated a Permitted Acquisition or other Acquisition approved in
writing by the Required Lenders, or any sale, transfer or other disposition of
any Person, business, property or assets, Consolidated EBITDA shall be
calculated on a Pro Forma Basis with respect to such Person, business, property
or assets so acquired or disposed of.
“Maturity Date” shall mean, with respect to the Term Loans, the earlier of (i)
December 12, 2019 and (ii) the date on which the principal amount of all
outstanding Term Loans have been declared or automatically have become due and
payable (whether by acceleration or otherwise).
“Perfection Certificate” shall mean, collectively, the Perfection Certificate
dated as of August 13, 2013 by FF and FFH, the ST Perfection Certificate and the
First Amendment Perfection Certificate.




--------------------------------------------------------------------------------




“Revolving Commitment Termination Date” shall mean the earliest of (i) December
12, 2019, (ii) the date on which the Revolving Commitments are terminated
pursuant to Section 2.8 and (iii) the date on which all amounts outstanding
under this Agreement have been declared or have automatically become due and
payable (whether by acceleration or otherwise).
“Term Loan” shall mean the First Amendment Incremental Term Loan and any other
term loan made by a Lender to the Borrowers pursuant to Section 2.5 or Section
2.23.
(c) Section 1.1 of the Credit Agreement is hereby amended by replacing the first
sentence of the definition of “Applicable Margin” with the following:
“Applicable Margin” shall mean, as of any date, with respect to interest on all
Loans outstanding on such date or the letter of credit fee, as the case may be,
the percentage per annum determined by reference to the applicable Consolidated
Net Leverage Ratio in effect on such date as set forth in the pricing grid below
(the “Pricing Grid”); provided that a change in the Applicable Margin resulting
from a change in the Consolidated Net Leverage Ratio shall be effective on the
second Business Day after the Borrower Representative delivers each of the
financial statements required by Section 5.1(a) and (b) and the Compliance
Certificate required by Section 5.1(d); provided, further, that if at any time
the Borrower Representative shall have failed to deliver such financial
statements and such Compliance Certificate within 2 Business Days after the date
when so required, the Applicable Margin shall be at Level I as set forth in the
Pricing Grid until such time as such financial statements and Compliance
Certificate are delivered, at which time the Applicable Margin shall be
determined as provided above; provided, further, that the Applicable Margin
shall be at Level III from the First Amendment Effective Date to the delivery of
the Compliance Certificate for the period ending December 31, 2014.
(d) Section 2.9 of the Credit Agreement is hereby amended by replacing
subsection (b) of such Section its entirety with the following:
(b)The Borrowers unconditionally promise to pay to the Administrative Agent for
the account of the Lenders the principal amount of the Term Loans made pursuant
to Section 2.5 and the First Amendment Incremental Term Loan in the installments
payable on the dates set forth below, with each such installment being in the
aggregate principal amount for all Lenders set forth opposite such date below
(and on such other date(s) and in such other amounts as may be required from
time to time pursuant to this Agreement):
Installment Date                Aggregate Principal Amount
December 31, 2014                $0
March 31, 2015                    $709,375.00
June 30, 2015                    $709,375.00
September 30, 2015                $709,375.00
December 31, 2015                $709,375.00
March 31, 2016                    $709,375.00
June 30, 2016                    $709,375.00
September 30, 2016                $709,375.00
December 31, 2016                $709,375.00
March 31, 2017                    $1,064,062.50
June 30, 2017                    $1,064,062.50
September 30, 2017                $1,064,062.50
December 31, 2017                $1,064,062.50
March 31, 2018                    $1,064,062.50
June 30, 2018                    $1,064,062.50
September 30, 2018                $1,064,062.50
December 31, 2018                $1,064,062.50




--------------------------------------------------------------------------------




March 31, 2019                    $1,418,750.00
June 20, 2019                    $1,418,750.00
September 20, 2019                $1,418,750.00
Maturity Date                    $38,306,250.00


provided that, to the extent not previously paid, the entire unpaid principal
balance of the Term Loans shall be due and payable in full on the Maturity Date.
(e)    Section 2.23 of the Credit Agreement is hereby amended by replacing
subsection (i) of such Section in its entirety with the following:
(i)    the aggregate principal amount of all such Incremental Commitments made
pursuant to this Section shall not exceed $50,000,000, which amount shall not
include the First Amendment Incremental Term Loan (the principal amount of each
such Incremental Commitment, the “Incremental Commitment Amount”);
(f) The Credit Agreement is amended by replacing Schedules I, 4.5, 4.14, 7.1,
7.2 and 7.4 in their entirety with Schedules I, 4.5, 4.14, 7.1, 7.2 and 7.4 to
this Amendment.
2.Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the Lenders hereunder, it is understood and agreed that this Amendment shall not
become effective, and the Borrowers shall have no rights under this Amendment,
until the Administrative Agent shall have received (i) such fees as the
Borrowers have previously agreed to pay the Administrative Agent or any of its
affiliates or the Lenders in connection with this Amendment, (ii) reimbursement
or payment of its costs and expenses incurred in connection with this Amendment
or the Credit Agreement (including reasonable fees, charges and disbursements of
King & Spalding LLP, counsel to the Administrative Agent), and (iii) each of the
following documents:


(a)     executed counterparts to this Amendment from the Borrowers, each of the
Guarantors and the Lenders;


(b)    a certificate of the Secretary or Assistant Secretary of each Loan Party,
attaching and certifying copies of its bylaws and of the resolutions of its
board of directors or other equivalent governing body, authorizing the
execution, delivery and performance of this Amendment and the other Loan
Documents to which it is a party and certifying the name, title and true
signature of each officer of such Loan Party executing the Loan Documents to
which it is a party;


(c)    certified copies of the articles or certificate of incorporation,
together with certificates of good standing or existence, as may be available
from the Secretary of State of the jurisdiction of organization of such Loan
Party and each other jurisdiction where such Loan Party is qualified to do
business as a foreign corporation;


(d)    a favorable written opinion of Squire Sanders, counsel to the Loan
Parties, addressed to the Administrative Agent, the Issuing Banks and each of
the Lenders, and covering such matters relating to the Loan Parties, this
Amendment and the other Loan Documents and the transactions contemplated therein
as the Administrative Agent or the Required Lenders shall reasonably request;


(e)    a certificate dated the First Amendment Effective Date and signed by a
Responsible Officer, certifying that after giving effect to the funding of the
First Amendment Incremental Term Loan, (x) no Default or Event of Default
exists, (y) all representations and warranties of each Loan Party set forth in
the Loan Documents are true and correct in all material respects (other than
those representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects) unless such
representations or warranties were made as of an earlier date, in which case
such representations and warranties shall have been true and correct in all
material respects as of such earlier date) and (z) no Material Adverse Effect
has occurred or is continuing since December 31, 2013;






--------------------------------------------------------------------------------




(f)     duly executed joinder documents and pledge supplements (“Joinder
Documents”), together with (A) UCC financing statements and other applicable
documents under the laws of all necessary or appropriate jurisdictions with
respect to the perfection of the Liens granted under the Joinder Documents, as
requested by the Administrative Agent in order to perfect such Liens, duly
authorized by the Loan Parties, (B) copies of UCC, tax, judgment and fixture
lien search reports in all necessary jurisdictions and under all legal and trade
names of each of RFE Holding (US) Corp., RFE Holding (Canada) Corp. and Fox
Factory IP Holding Corp. as requested by the Administrative Agent, indicating
that there are no prior Liens on any of the Collateral other than Permitted
Liens and Liens to be released on the date hereof, (C) the First Amendment
Perfection Certificate, (D) original certificates evidencing (i) all issued and
outstanding shares of Capital Stock of RFE Holding (US) Corp. and (ii) 65% of
the issued and outstanding voting Capital Stock and 100% of the issued and
outstanding non-voting Capital Stock of each of RFE Holding (Canada) Corp. and
Fox Factory IP Holding Corp., in each cased owned directly by any Loan Party,
and (E) stock or membership interest powers or other appropriate instruments of
transfer executed in blank;
(g)    certified copies of all consents, approvals, authorizations,
registrations and filings and orders required or advisable to be made or
obtained under any Requirement of Law, or by any Contractual Obligation of any
Loan Party, in connection with the execution, delivery, performance, validity
and enforceability of this Amendment or any other Loan Document or any of the
transactions contemplated thereby, and such consents, approvals, authorizations,
registrations, filings and orders shall be in full force and effect and all
applicable waiting periods shall have expired, and no investigation or inquiry
by any governmental authority regarding the First Amendment Incremental Term
Loan or any transaction being financed with the proceeds thereof shall be
ongoing;


(h)    a duly executed funds disbursement agreement, together with a report
setting forth the sources and uses of the proceeds of the First Amendment
Incremental Term Loan;


(i)    all conditions precedent the First Amendment Acquisition other than the
funding of the First Amendment Incremental Term Loan, shall have been satisfied,
and the First Amendment Acquisition shall be consummated simultaneously with the
closing and funding of the First Amendment Incremental Term Loan in accordance
with the First Amendment Acquisition Agreement, without alteration, amendment or
other change, supplement or modification of the First Amendment Acquisition
Agreement except for waivers of conditions that are not material or adverse to
the Lenders or as otherwise approved in writing by the Required Lenders. The
Administrative Agent (or its counsel) shall have received (a) certified copies
of the First Amendment Acquisition Agreement and all other material First
Amendment Acquisition Documents, each in form and substance satisfactory to the
Administrative Agent and (b) a certificate from the Borrowers that the First
Amendment Acquisition satisfies the conditions in the Credit Agreement to
qualify as a Permitted Acquisition;


(j)    a quality of earnings report with respect to Raceface Performance
Products Inc. to the extent the Borrowers have a quality of earnings review
conducted on the Target;


(k)    (a) pro forma financial statements of the Borrowers and their
Subsidiaries after giving pro forma effect to the First Amendment Acquisition
and the First Amendment Incremental Term Loan and (b) financial projections,
each in form and substance satisfactory to the Administrative Agent;


(l)    all documentation and other deliverables required pursuant to the
definition of “Permitted Acquisition” with respect to the First Amendment
Acquisition;


(m)    all documentation and information required by regulatory authorities
under applicable “know your customer” and anti-money laundering laws with
respect to each of RFE Holding (US) Corp., RFE Holding (Canada) Corp. and Fox
Factory IP Holding Corp.; and


(n)    such other documents, certificates, information or legal opinions as are
reasonable and customary for transactions of this type to the extent requested
by the Administrative Agent.


3.Post-Closing Matters. The Borrowers will, and will cause each other Loan Party
to, execute and deliver the documents and complete the tasks set forth on
Schedule II attached hereto, in each case, within




--------------------------------------------------------------------------------




the time limits specified on such schedule (as such time limits may be extended
in writing by the Administrative Agent in its sole and absolute
discretion).        


4.Representations and Warranties. To induce the Lenders and the Administrative
Agent to enter into this Amendment, each Loan Party hereby represents and
warrants to the Lenders and the Administrative Agent:


(a)    Each Borrower and each of their Subsidiaries (i) is duly orga-nized,
validly existing and in good standing as a corporation, partnership, limited
liability company or other organization under the laws of the jurisdiction of
its organization, (ii) -has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect;


(b) The execution, delivery and performance by each Loan Party of the Loan
Documents and the other Related Transaction Documents to which it is a party are
within such Loan Party’s organizational powers and have been duly authorized by
all necessary organizational, and if required, shareholder, partner or member
action;


(c)    The execution, delivery and performance by the Borrowers of this
Amendment and by each Loan Party of the other Loan Documents and the other
Related Transaction Documents to which it is a party (i) do not require any
consent or approval of, registration or filing with, or any action by, any
Governmental Authority, except those as have been obtained or made and are in
full force and effect and except for filings necessary to perfect or maintain
perfection of the Liens created under the Loan Documents, (ii) will not violate
any Requirement of Law applicable to any Borrower or any of their Subsidiaries
or any judgment, order or ruling of any Governmental Authority, (iii) will not
violate or result in a default under any Contractual Obligation of any Borrower
or any of their Subsidiaries or any of their assets or give rise to a right
thereunder to require any payment to be made by any Borrower or any of their
Subsidiaries and (iv) will not result in the creation or imposition of any Lien
on any asset of any Borrower or any of their Subsidiaries, except Liens (if any)
created under the Loan Documents, expect in the case of clauses (ii) and (iii)
those the failure of which could not reasonably be expected to have a Material
Adverse Effect.


(d)    This Amendment has been duly executed and delivered by each Loan Party
and constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against it in accordance with its terms except as the enforceability
hereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium and other laws affecting the enforcement of creditors’ rights
generally and by general principles of equity; and


(e)    After giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects, and no Default or Event of Default has
occurred and is continuing as of the date hereof.


5.Reaffirmations and Acknowledgments.


(a)    Reaffirmation of Guaranty. Each Guarantor consents to the execution and
delivery by the Borrowers of this Amendment and jointly and severally ratify and
confirm the terms of the Guaranty and Security Agreement with respect to the
indebtedness now or hereafter outstanding under the Credit Agreement as amended
hereby and all promissory notes issued thereunder. Each Guarantor acknowledges
that, notwithstanding anything to the contrary contained herein or in any other
document evidencing any indebtedness of the Borrowers to the Lenders or any
other obligation of the Borrowers, or any actions now or hereafter taken by the
Lenders with respect to any obligation of the Borrowers, the Guaranty and
Agreement (i) is and shall continue to be a primary obligation of the
Guarantors, (ii) is and shall continue to be an absolute, unconditional, joint
and several, continuing and irrevocable guaranty of payment, and (iii) is and
shall continue to be in full force and effect in accordance with its terms.
Nothing contained herein to the contrary shall release, discharge, modify,
change or affect the original liability of the Guarantors under the Guaranty and
Agreement.






--------------------------------------------------------------------------------




(b)    Acknowledgment of Perfection of Security Interest. Each Loan Party hereby
acknowledges that, as of the date hereof, the security interests and liens
granted to the Administrative Agent and the Lenders under the Credit Agreement
and the other Loan Documents are in full force and effect, are properly
perfected and are enforceable in accordance with the terms of the Credit
Agreement and the other Loan Documents.


6.Effect of Amendment. Except as set forth expressly herein, all terms of the
Credit Agreement, as amended hereby, and the other Loan Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Borrowers to the Lenders and the
Administrative Agent. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement. This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement.
7.Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.
8.No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Credit Agreement or an accord and
satisfaction in regard thereto.
9.Costs and Expenses. The Borrowers agree to pay on demand all costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of outside counsel for the
Administrative Agent with respect thereto.
10.Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.
11.Binding Nature. This Amendment shall be binding upon and inure to the benefit
of the parties hereto, their respective successors, successors-in-titles, and
assigns.
12.Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotia-tions or agreements, whether written or oral, with respect
thereto.


[Signature Pages To Follow]








--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Borrowers and the Guarantors, by their
respective authorized officers as of the day and year first above written.
                            
BORROWERS:


FOX FACTORY HOLDING CORP.


                            
By: /s/ Zvi Glasman
Name: Zvi Glasman
Title: CFO


                            
FOX FACTORY, INC.


                            
By: /s/ Zvi Glasman
Name: Zvi Glasman
Title: CFO


                            
ST USA HOLDING CORP.


                            
By: /s/ John Boulton
Name: John Boulton
Title: Vice President
                    
GUARANTOR:




RFE Holding (US) Corp.


                            
By: /s/ David Haugen
Name: David Haugen
Title: Vice President




--------------------------------------------------------------------------------






LENDERS:


SUNTRUST BANK, individually and as Administrative Agent




By: /s/ David A Ernst     
Name: David A. Ernst
Title: Vice President




--------------------------------------------------------------------------------






FIFTH THIRD, AN OHIO BANKING CORPORATION, as a Lender




By:/s/ Philip Rentwick
Name: Philip Rentwick
Title: Vice President






--------------------------------------------------------------------------------








U.S. BANK NATIONAL ASSOCIATION, as a Lender




By: /s/ Jason Nadler    
Name: Jason Nadler
Title: Senior Vice President








